13-4320
    United States v. Deen


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                            CORRECTED SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 20th day of January, two thousand fifteen.

    PRESENT:
                GERARD E. LYNCH,
                SUSAN L. CARNEY,
                      Circuit Judges,
                JOHN G. KOELTL,
                      District Judge.*
    _____________________________________

    UNITED STATES OF AMERICA,

                              Plaintiff-Appellee,

                       v.                                               13-4320

    RAZIA SHAMSID DEEN, AKA Razia Deen,

                              Defendant-Appellant.

    _____________________________________

    FOR PLAINTIFF-APPELLEE:                              Varuni Nelson and Margaret M. Kolbe,
                                                         Assistant United States Attorneys, for
                                                         Loretta E. Lynch, United States Attorney for
                                                         the Eastern District of New York, Brooklyn,
                                                         New York.

    * Judge John G. Koeltl, United States District Judge for the Southern District of New York, sitting
    by designation.
FOR DEFENDANT-APPELLANT:                               Razia Shamsiddeen, Fresh Meadows, New
                                                       York.


         Appeal from an order of the United States District Court for the Eastern District of New

York (Dora L. Irizarry, J.).

         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the order of the district court is AFFIRMED.

         Appellant Razia Shamsiddeen,1 proceeding pro se, appeals from an order of the district

court granting the government’s motion for garnishment. Shamsiddeen challenges the

garnishment order, obtained to satisfy a default judgment entered against Shamsiddeen for unpaid

student loans, solely on the ground that the government has failed to prove that she defaulted on

the loans. We assume the parties’ familiarity with the underlying facts, the procedural history of

the case, and the issues on appeal.

         Under the Federal Debt Collection Procedures Act (“FDCPA”), a court may “issue a writ

of garnishment against property . . . in which the debtor has a substantial nonexempt interest . . . in

order to satisfy the judgment against the debtor.” 28 U.S.C. § 3205(a). Upon receiving notice of

the writ, the debtor may request a hearing to dispute its merits, at which she must “state the

grounds for the objection and bear the burden of proving such grounds.” Id. § 3205(c)(5). Issues

to be raised at the hearing are limited to: (1) “the probable validity of any claim of exemption by

the judgment debtor,” (2) the garnishor’s compliance with any statutory requirement for the

issuance of the writ, and (3) “if the judgment is by default . . . (A) the probable validity of the

claim for the debt which is merged in the judgment; and (B) the existence of good cause for setting

1
    We adopt the appellant’s preferred spelling of her surname.
                                                  2
aside such judgment.” Id. § 3202(d); see also United States v. Greenberg, No. MISC. 1:06 MC

55, 2006 WL 3791373, at *1 (D. Vt. Dec. 22, 2006). Shamsiddeen’s appeal implicates only the

“probable validity of the [government’s] claim for the debt” under § 3202(d)(3)(A).

       Even assuming that § 3202(d)(3)(A) allows Shamsiddeen to challenge the merits of the

default judgment holding her liable for her student loans, Shamsiddeen has not carried her burden

of disproving the probable validity of that debt. While Shamsiddeen insists that she paid off her

student loans in full, the only evidence supporting that claim consists of her professed memory of

making a final payment in April 1989, as well as a number of banking documents that were not

presented to the district court and thus are not part of the record on appeal. These documents

show two small money orders paid to the bank at which Shamsiddeen maintained accounts, and

which made the loans at issue, in 1981 and 1982 and a substantial withdrawal from Shamsiddeen’s

savings account in April 1989. Even were we to consider these documents on appeal – which we

cannot do – they contain no evidence that Shamsiddeen paid any of that money toward her student

loans, much less that she paid off the debt in full. In light of this meager evidence, we cannot fault

the district court’s decision to credit the bank records proffered by the government, which the

district court found established the debt “beyond a preponderance of the evidence” by “clear and

convincing” evidence, over Shamsiddeen’s unsupported, self-serving testimony, particularly

considering the court’s reasonable finding that Shamsiddeen had “been trying to avoid paying the

debt” and “trying to avoid service” of process in the action resulting in the default judgment.

       Accordingly, we AFFIRM the order of the district court.

                                               FOR THE COURT:
                                               Catherine O=Hagan Wolfe, Clerk



                                                  3